Title: To James Madison from Victor Du Pont, 14 December 1815
From: Du Pont, Victor
To: Madison, James


                    
                        
                            
                                Respected Sir
                            
                            
                                Washington City
                                December 14th. 1815.
                            
                        
                        I take the liberty to inclose for your perusal a short memorial and beg of you not to have it filed, but to throw it in the fire immediatly after.
                        It is always disagreable to speak or to write in ones favor, But as you are probably unacquainted with some of those circumstances that might militate in favor of my application, and as we are very anxious to obtain & merit your approbation I thought it was better to send it & request your indulgence.
                        The recommendation will be left in the office of the Minister of the Navy if when submitted to your Excellency you are pleased to treat it favorably you will bind forever by the strongest ties of gratitude your Excellencys Very Respectfull & very humble Servt
                        
                            V. D. P.
                        
                    
                    
                        [Enclosure]
                        A Few facts humbly submitted to his Exy M. Madison Predt of the U.S. in Support of the request made by V. d. P. of a warrant of midshipman for his Son—
                        Two objections will perhaps be made
                        the first Mr. D. P. is a foreigner
                        2d. what has Mr d. P. done to obtain a preference from the Governt.
                        The first of these objections can be answd in Stating that V. d. P came over to the U.S. upwards of 28 years ago and has been naturalised about 16 years. That when living in the state of New york he has held two Commissions under Governors Lewis & Tompkins One of first major of militia the

other for an office of trust & profit Clerk of a County. Since V. d. P lives in the state of Delawe. he has been elected twice and is now a member of the State Legislature, So in point of Citizenship he is equal to any naturalised Citizen in the union and all his children are born in this country.
                        In answer to the Second objection it will be easy to prove that the Mess. du Pont who are naturalised have been usefull & active Citizens and that their father who is not, but who was employed by the french government in the confection of the treaty of peace of 1783 has Since that time been a constant friend and a zealous Supporter & advocate of the rights & interests of the U.S. in france. V d. P. just before his naturalisation was Several years consul of the french Republic and his conduct in that capacity contrary to that of Some of his predecessors has been as he was informed perfectly satisfactory to the States & to the general government.
                        The Mess. du Pont have imported the first Merino Ram in the U.S.
                        They have established some of the first & of the most extensive factories in this Country and which are certainly amongst the most perfect of their kind.
                        During the late war the Mess. d. P. have at their own expence (except the muskets which were loaned to them by the Commissary general) raised & equiped three companies of volunteers called the Brandywine Rangers making a respectable force of 280 effective men well uniformed & disciplined, the men were drilled once a week, of these 280, about 200 were in the employ of the Mess. du Pont consequently every afternoon drill did cost them about $100 in Wagges to these men, the amount of this and other attending expences was a volontary war tax of considerable magnitude, and will they hope place them in the ranks of those who have well deserved of their Country.
                        From their long residence and numerous acquaintances Mess. d. P. could certainly add a long list of respectable names to the recommendation in favor of the appointment of Samuel Francis in the Navy, they have only and for form Sake collected few in Wilmington, trusting alltogether in the Wisdom & justice of his Excellency who if he does not think proper to grant the favor, will only discover in the application a new proof of the zeal & devotion of a family which will always be proud & anxious to Serve the Country in every Generation & on every occasion.
                    
                